     Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                               (Northern Division)

                                               CASE NO.:
CITY OF ANNAPOLIS, MARYLAND,
                                               DECLARATION OF TONYA
           Plaintiff,                          KELLY CRONIN IN
                                               SUPPORT OF NOTICE OF
     v.                                        REMOVAL BY
                                               DEFENDANTS CHEVRON
BP P.L.C.; BP AMERICA, INC.; BP PRODUCTS
                                               CORPORATION AND
NORTH AMERICA INC.; CROWN CENTRAL
                                               CHEVRON U.S.A., INC.
LLC; CROWN CENTRAL NEW HOLDINGS
LLC; ROSEMORE, INC.; CHEVRON CORP.;            [Removal from the Circuit
CHEVRON U.S.A. INC.; EXXON MOBIL CORP.;        Court for Anne Arundel
EXXONMOBIL OIL CORPORATION; ROYAL              County]
DUTCH SHELL PLC; SHELL OIL COMPANY;
CITGO PETROLEUM CORP.;                         Action Filed: February 22,
CONOCOPHILLIPS; CONOCOPHILLIPS                 2021
COMPANY; PHILLIPS 66; PHILLIPS 66
COMPANY; MARATHON OIL COMPANY;
MARATHON OIL CORPORATION;
MARATHON PETROLEUM CORPORATION;
SPEEDWAY LLC; HESS CORP.; CNX
RESOURCES CORPORATION; CONSOL
ENERGY INC.; CONSOL MARINE TERMINALS
LLC; and AMERICAN PETROLEUM
INSTITUTE,

           Defendants.
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 2 of 18



       I, Tonya Kelly Cronin, declare as follows:

       1.      I am an attorney admitted to practice law before all courts of the State of Maryland.

I am a shareholder in the law firm of Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., and

I am one of the attorneys responsible for the representation of Defendants Chevron Corporation

and Chevron U.S.A. Inc. (together “the Chevron Parties”) in this matter. I make this declaration

in support of the Chevron Parties’ Notice of Removal, filed concurrently herewith. Unless

otherwise stated, the following facts are within my personal knowledge and, if called and sworn

as a witness, I could and would testify competently thereto.

       2.      I have consulted with my clients, and I have been informed that the Chevron Parties

were served by Plaintiff City of Annapolis with a copy of the Complaint and Summons filed in the

Circuit Court for Anne Arundel County on February 26, 2021. The Notice of Removal is being

filed not more than thirty (30) days after the Chevron Parties first received, by service or otherwise,

a copy of the initial pleading setting forth the claims for relief upon which this action is based. 28

U.S.C. § 1446(b).

       3.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 103.5(a), attached hereto as

Exhibit 1 are copies of all process, pleadings, and orders from the state-court action being removed

to this Court that the Chevron Parties have been able to obtain from the Circuit Court which are in

the possession of the Chevron Parties. Pursuant to 28 U.S.C § 1446(a), this constitutes “a copy of

all process, pleadings, and orders” received by the Chevron Parties in the action.

       4.      The consent of the other Defendants is not required because removal does not

proceed “solely under 28 U.S.C. § 1441.” 28 U.S.C. § 1446(b)(2)(A). The Chevron Parties have

removed this action to federal court on several bases, including 28 U.S.C. § 1442(a)(1) and 28

U.S.C. § 1452.1. Further, consent is not required from any defendant that has not been served.




                                                  1
          Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 3 of 18



See 28 U.S.C. § 1446(b)(2)(A); HBCU Pro Football, LLC v. New Vision Sports Props., LLC, 2010

WL 2813459, at *2 (D. Md. July 14, 2010) (“Defendants . . . who are unserved when the removal

petition is filed need not join it.” (quoting Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254,

1262 n.9. (4th Cir. 1988) (alterations in original))).

        5.       Attached hereto as Exhibit 2 is a true and correct copy of an article by John

Keilman, Bay Feels Threat of Global Warming, published in The Capital on October 21, 1996.

        6.       Attached hereto as Exhibit 3 is a true and correct copy of President Barack

Obama’s Remarks on Energy at Andrews Air Force Base, Maryland, made on March 31, 2010,

available at https://obamawhitehouse.archives.gov/the-press-office/remarks-president-energy-

security-andrews-air-force-base-3312010.

        7.       Attached hereto as Exhibit 4 is a true and correct copy of Remarks by President

Trump on the Paris Climate Accord, released by The White House Office of the Press Secretary,

dated     June    1,    2017,     3:32   PM,      available    at     https://www.whitehouse.gov/the-

pressoffice/2017/06/01/statement-president-trump-paris-climate-accord.

        8.       Attached hereto as Exhibit 5 is a true and correct copy of the EPA’s Guide to

Climate Change, published in 2002.

        9.       Attached hereto as Exhibit 6 is a true and correct copy of the Paris Agreement

Under the United Nations Framework Convention on Climate Change, T.I.A.S. No. 16-1104,

adopted                December             12,               2015,            available           at

https://unfccc.int/sites/default/files/english_paris_agreement.pdf.

        10.      Attached hereto as Exhibit 7 is a true and correct copy of an article by Somini

Sengupta, How Biden’s Climate Ambitions Could Shift America’s Global Footprint, published by

the       New       York        Times      on       January         27,    2021,     available     at




                                                   2
         Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 4 of 18



https://www.nytimes.com/2021/01/27/climate/climate-change-biden-kerry.html.

        11.     Attached hereto as Exhibit 8 is a true and correct copy of President Dwight D.

Eisenhower, Statement by the President Upon Signing Proclamation Governing Petroleum

Imports, 1 Pub. Papers 240 (Mar. 10, 1959).

        12.     Attached hereto as Exhibit 9 is a true and correct copy of a Report titled

“Production by Operator Ranked by Volume (4120),” published by the U.S. Department of the

Interior’s    Mineral   Management      Service       on   December   22,   2000    available    at

https://www.data.boem.gov/Production/Files/Rank%20File%20Gas%201947%20-%201995.pdf.

        13.     Attached hereto as Exhibit 10 is a true and correct copy of the Comprehensive

Energy Plan, House of Representatives Document Number 93-406, dated December 10, 1974.

        14.     Attached hereto as Exhibit 11 is a true and correct excerpted copy of Jay Hakes’s

A Declaration of Energy Independence, published in 2008.

        15.     Attached hereto as Exhibit 12 is a true and correct excerpted copy of Daniel

Yergin’s The Prize: The Epic Quest for Oil, Money & Power, published in 1991.

        16.     Attached hereto as Exhibit 13 is a true and correct copy of Excerpts From Nixon

Message, published in the New York Times on April 19, 1973.

        17.     Attached hereto as Exhibit 14 is a true and correct excerpted copy of the Remarks

of Representative Herbert E. Harris II made on April 8, 1975, 121 Cong. Rec. 9201, 9275–76.

        18.     Attached hereto as Exhibit 15 is a true and correct copy of Records of the

Proceedings and Debates on the Outer Continental Shelf Lands Act Amendments of 1975,

Congressional Record pages S903-11, dated January 27, 1975.

        19.     Attached hereto as Exhibit 16 is a true and correct excerpted copy of the Report by

the Ad Hoc Select Committee on the Outer Continental Shelf, published in House Report No. 94-




                                                  3
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 5 of 18



1084 in 1976.

       20.      Attached hereto as Exhibit 17 is a true and correct excerpted copy of the Outer

Continental Shelf Lands Act Amendments of 1977, published in House Report No. 95-590.

       21.      Attached hereto as Exhibit 18 is a true and correct copy of Mineral Lease of

Submerged Lands Under the Outer Continental Shelf Lands Act dated June 1991.

       22.      Attached hereto as Exhibit 19 is a true and correct copy of Oil and Gas Lease of

Submerged Lands Under the Outer Continental Shelf Lands Act dated February 2017.

       23.      Attached hereto as Exhibit 20 is a true and correct copy of the Unit Plan Contract

between Navy Department and Standard Oil Company of California Relating to Naval Petroleum

Reserve No. 1 (Elk Hills) dated June 19, 1944.

       24.      Attached hereto as Exhibit 21 is a true and correct copy of Oil and Gas Lease Under

the Mineral Lands Leasing Act, Form 3100-11, dated October 2008.

       25.      Attached hereto as Exhibit 22 is a true and correct copy of Texas Association of

Realtors’ Form TAR-2101.

       26.      Attached hereto as Exhibit 23 is a true and correct excerpted copy of records of the

Hearings before the Committee on Naval Affairs of the House of Representatives on Estimates

Submitted by the Secretary of the Navy, which took place in 1915, reprinting excerpts of President

William H. Taft’s September 6, 1910 address at the Proceedings of the Second National

Conservation Congress.

       27.      Attached hereto as Exhibit 24 is a true and correct copy of President William H.

Taft’s executive order dated September 2, 1912, as excerpted from a book titled Oil Leasing Lands

– Hearings Before the Committee on the Public Lands, published in 1918.

       28.      Attached hereto as Exhibit 25 is a true and correct copy of the U.S. General




                                                 4
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 6 of 18



Accounting Office’s (“GAO”) Naval Petroleum Reserves: Oil Sales Procedures and Prices at Elk

Hills, April Through December 1986, GAO/RCED-87-75FS, dated January 1987.

       29.     Attached hereto as Exhibit 26 is a true and correct copy of the U.S. GAO’s Report

on Naval Petroleum Reserve No. 1: Efforts to Sell the Reserve, dated July 1988.

       30.     Attached hereto as Exhibit 27 is a true and correct copy of Statements of

Commodore W.G. Greenman, U.S. Navy, Director, Naval Petroleum Reserves, Hearing Records

at 3693–94, made on March 28, 1946.

       31.     Attached hereto as Exhibit 28 is a true and correct copy of Records Concerning

Reserves in the U.S. and PAW Districts 1941-45, Elk Hills, collected at the National Archives in

Suitland, Maryland.

       32.     Attached hereto as Exhibit 29 is a true and correct copy of the Operating

Agreement between Navy Department and Standard Oil Company of California, Relating to Naval

Petroleum Reserve No. 1 (Elk Hills), dated November 3, 1971, Contract No. NOd-9930.

       33.     Attached hereto as Exhibit 30 is a true and correct copy of an article by W.K., How

Industry May Change Climate, published in the New York Times on May 24, 1953.

       34.     Attached hereto as Exhibit 31 is a true and correct copy of the Supplemental

Affidavit of John W. Walker in Support of Motion for Order Staying Judgment, United States v.

Standard Oil Co. of California, No. F-74-11-MDC (E.D. Cal. 1978).

       35.     Attached hereto as Exhibit 32 is a true and correct copy of a Letter from J.R. Grey,

President of the Standard Oil Company of California, to Jack L. Bowers, Secretary of the Navy,

requesting to terminate its position as Operator of the Elk Hills Reserve, dated January 7, 1975.

       36.     Attached hereto as Exhibit 33 is a true and correct copy of an article by Steven

Rattner, Long-Inactive Oilfield is Open—for Now, published in the New York Times on October




                                                5
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 7 of 18



31, 1977.

        37.   Attached hereto as Exhibit 34 is a true and correct copy of Robert Lindsey’s article,

Elk Hill Reserve Oil Will Flow Again, published in the New York Times on July 3, 1976.

        38.   Attached hereto as Exhibit 35 is a true and correct excerpted copy of History of

Naval Petroleum Reserve No. 1 (Elk Hills) 1912-1987, prepared by Systematic Management

Services, Inc., published on May 15, 1989.

        39.   Attached hereto as Exhibit 36 is a true and correct excerpted copy of a Statement

of Hon. John F. O’Leary, Administrator, Federal Energy Administration (“FEA”) at a Hearing

before the Senate Committee on Interior and Insular Affairs, on FEA’s Strategic Petroleum

Reserve Plan Submitted to the Congress for Review Pursuant to Public Law 94-163, held on

February 4, 1977.

        40.   Attached hereto as Exhibit 37 is a true and correct copy of the U.S. Department of

Energy’s Strategic Petroleum Reserve (“SPR”) Annual Report to Congress for Calendar Year

2010,               published           in             2011,              available              at

https://www.energy.gov/sites/prod/files/2015/02/f20/2010%20SPR%20Annual%20Report.pdf.

        41.   Attached hereto as Exhibit 38 is a true and correct copy of a Letter addressed to

the Operator from L. Dennett, Associate Director for Royalty Management, United States

Department of the Interior, Minerals Management Service (“MMS”), dated December 14, 1999.

        42.   Attached hereto as Exhibit 39 is a true and correct copy of a news release, MMS

RIK Program to Help Fill Strategic Petroleum Reserve, published by the MMS on May 31, 2007.

        43.   Attached hereto as Exhibit 40 is a true and correct copy of a Report Prepared by

the Minority Staff of the Permanent Subcommittee on Investigations of the Committee on

Governmental Affairs of the United States Senate, entitled U.S. Strategic Petroleum Reserve:




                                                6
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 8 of 18



Recent Policy Has Increased Costs to Consumers But Not Overall U.S. Energy Security, dated

March 5, 2003.

       44.     Attached hereto as Exhibit 41 is a true and correct copy of the web page, History

of SPR Releases, on the United State Department of Energy web site, available at

https://energy.gov/fe/services/petroleum-reserves/strategic-petroleum-reserve/releasing-oil-spr.

       45.     Attached hereto as Exhibit 42 is a true and correct excerpted copy of the National

Petroleum Council’s A National Oil Policy for the United States, published in 1949.

       46.     Attached hereto as Exhibit 43 is a true and correct excerpted copy of a Statement

of Senator Joseph C. O’Mahoney, Chairman of the United States Senate Special Committee

Investigating Petroleum Resources, made on November 28, 1945.

       47.     Attached hereto as Exhibit 44 is a true and correct copy of a Statement of Ralph K.

Davies, Deputy Petroleum Administrator for War, made to the Special Committee Investigating

Petroleum Resources, S. Res. 36, on November 28, 1945.

       48.     Attached hereto as Exhibit 45 is a true and correct excerpted copy of a Statement

of George A. Wilson, Director of Supply and Transportation Division, Wartime Petroleum Supply

and Transportation, PAW, made to the Special Committee Investigating Petroleum Resources, S.

Res. 36, on November 28, 1945.

       49.     Attached hereto as Exhibit 46 is a true and correct excerpted copy of John W. Frey

and H. Chandler Ide’s A History of the Petroleum Administration for War, published in 1946.

       50.     Attached hereto as Exhibit 47 is a true and correct excerpted copy of the Remarks

of Secretary Harold Ickes to the Conference of Petroleum Industry Chairmen on August 11, 1941.

       51.     Attached hereto as Exhibit 48 is a true and correct copy of a Telegram from P.M.

Robinson, PAW Assistant Director of Refining, to Ralph K. Davies, PAW Deputy Administrator,




                                                7
           Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 9 of 18



dated August 12, 1942.

         52.    Attached hereto as Exhibit 49 is a true and correct copy of an October 8, 1945 letter

from U.S. Navy Vice Admiral Ben Morrell to Crown Central Petroleum Corporation, taking

possession of oil production facilities, along with an order terminating said possession on March

8, 1946.

         53.    Attached hereto as Exhibit 50 is a true and correct copy of President Truman’s

Executive Order No. 9639, Authorizing the Secretary of the Navy to Take Possession Of and

Operate Certain Plants and Facilities Used in the Transportation, Refining and Processing of

Petroleum and Petroleum Products, dated October 4, 1945, published at 10 FR 12592 on October

6, 1945.

         54.    Attached hereto as Exhibit 51 is a true and correct excerpted copy of the Defense

Logistics Agency Energy Fiscal Year 2019 Fact Book, as prepared and published by the United

States     Department   of   Defense,   Defense       Logistics   Agency   (“DLA”),    available   at

https://www.dla.mil/Portals/104/Documents/Energy/Publications/FactBookFiscalYear2019_high

res.pdf?ver=2020-01-21-103755-473.

         55.    Attached hereto as Exhibit 52 is a true and correct copy of the Amici Curiae Brief

of General (Retired) Richard B. Myers and Admiral (Retired) Michael G. Mullen in Support of

Petitioners, filed in BP p.l.c. v. Mayor & City Council of Baltimore, No. 19-1189 (U.S. Nov. 23,

2020).

         56.    Attached hereto as Exhibit 53 is a true and correct excerpted copy of the Stipulated

Facts in United States v. Shell Oil Co., No. 91-0589 (C.D. Cal.), ECF No. 364, dated June 23,

1995, as reprinted in the Joint Appendix, United States v. Shell Oil Co., No. 13-5051 (Fed. Cir.

July 19, 2013), ECF No. 59-1.




                                                  8
       Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 10 of 18



       57.     Attached hereto as Exhibit 54 is a true and correct excerpted copy of W.J.

Sweeney’s Aircraft Fuels and Propellants: A Report for the Army Air Force Scientific Advisory

Group, published in 1946.

       58.     Attached hereto as Exhibit 55 is a true and correct excerpted copy of I. Waitz, S.

Lukachko, and J. Lee’s Military Aviation and the Environment: Historical Trends and Comparison

to Civil Aviation, published in Volume 45 of the Journal of Aircraft at 2, in 2005.

       59.     Attached hereto as Exhibit 56 is a true and correct excerpted copy of the Handbook

of Aviation Fuel Properties, CRC Report No. 635, published by the Coordinating Research

Council in 2004.

       60.     Attached hereto as Exhibit 57 is a true and correct copy of the Navy Supply Corps

Newsletter,    A    Word      about     Fuels,    dated    May      29,    2020,      available   at

https://scnewsltr.dodlive.mil/2020/05/29/a-word-about-fuels/.

       61.     Attached hereto as Exhibit 58 is a true and correct copy of the Navy Supply Corps

Newsletter, NAVSUP Fuels: What the Fleet Runs On, dated Spring 2020, available at

https://scnewsltr.dodlive.mil/files/2020/04/2020-SCNews-Spring_web.pdf.

       62.     Attached hereto as Exhibit 59 is a true and correct excerpted copy of Gregory

Pedlow and Donald Welzenbach’s 1992 report, The Central Intelligence Agency and Overhead

Reconnaissance: The U-2 and OXCART Programs, 1954-1974.

       63.     Attached hereto as Exhibit 60 is a true and correct copy of the NEXCOM contract

numbered NNA250-00-C-0077.

       64.     Attached hereto as Exhibit 61 is a true and correct excerpted copy of Ben Rich and

Leo Janos’s Skunk Works, published in 1994.

       65.     Attached hereto as Exhibit 62 is a true and correct copy of CIA Doc No. CIA-




                                                 9
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 11 of 18



RDP67B00074R000500400016-2, Contract No. AF33(657)-8577 (SH-511), dated August 14,

1962.

        66.   Attached hereto as Exhibit 63 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500400012-6, Amendment No. 2 to Contract No. AF33(657)-5577 (SH-511),

dated August 26, 1963.

        67.   Attached hereto as Exhibit 64 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500440005-0, Concurrence in Contract No. SH-515 with Shell Oil Company,

Project OXCART, dated September 20, 1963.

        68.   Attached hereto as Exhibit 65 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500450004-0, Contract No. AF33(657)-13272 (SH-516), dated June 30,

1964.

        69.   Attached hereto as Exhibit 66 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500440006-9, Contract No. AF33(657)-12525 (SH-515), dated September

20, 1963.

        70.   Attached hereto as Exhibit 67 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500430003-3, Concurrence in Contract No. SH-514 with Shell Oil Company,

New York, N.Y., dated June 28, 1963.

        71.   Attached hereto as Exhibit 68 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500420006-1, Contract No. AF33(657)10449 (SH-513), dated February 25,

1963.

        72.   Attached hereto as Exhibit 69 is a true and correct copy of CIA Doc. No. CIA-

RDP67B00074R000500410006-2, Contract No. AF33(657)-8582 (SH-512), dated September 13,

1962.




                                            10
       Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 12 of 18



       73.     Attached hereto as Exhibit 70 is a true and correct copy of CIA Doc. No. CIA-

RDP63-00313A000500130031-9, Summary of OSA Activities for Week Ending 21 August 1963,

dated August 23, 1963.

       74.     Attached hereto as Exhibit 71 is a true and correct copy of Tables summarizing the

contracts between BP entities and DLA Energy Bulk Petroleum Products, which coordinates the

acquisition of fuels and fuel-related services for the U.S. Department of Defense, for the period

2016-2020, along with excerpts of the contracts described therein.

       75.     Attached hereto as Exhibit 72 is a true and correct excerpted copy of the

Department of Defense’s Defense Handbook on Aerospace Fuels Certification, MIL-HDBK-

510A, published in August 2014.

       76.     Attached hereto as Exhibit 73 is a true and correct excerpted copy of Air Force

Wright Aeronautical Laboratory’s Military Jet Fuels, 1944-1987, AFWAL-TR-87-2062, dated

December 1987, available at https://apps.dtic.mil/dtic/tr/fulltext/u2/a186752.pdf.

       77.     Attached hereto as Exhibit 74 is a true and correct copy of the U.S. Department of

Defense Detail Specifications for Turbine Fuel, Aviation, Grades JP-4 and JP-5, MIL-DTL-

5624W, dated March 28, 2016.

       78.     Attached hereto as Exhibit 75 is a true and correct copy of the U.S. Department of

Defense Detail Specifications for Turbine Fuel, Aviation, Kerosene Type, JP-8 (NATO F-34),

NATO F-35, and JP-8+100 (NATO F-37), MIL-DTL- 83133J, dated December 16, 2015.

       79.     Attached hereto as Exhibit 76 is a true and correct copy of the U.S. Department of

Defense Detail Specifications for Fuel, Naval Distillate NATO F-76, MIL-DTL-16884N, dated

April 22, 2014.

       80.     Attached hereto as Exhibit 77 is a true and correct copy of the U.S. Department of




                                                11
       Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 13 of 18



Defense Detail Specifications for Fuel, Naval Distillate NATO F-76, MIL-DTL-16884P, dated

September 26, 2017.

       81.    Attached hereto as Exhibit 78 is a true and correct copy of the Standard

Specification for Aviation Turbine Fuels, ASTM D1655, for Jet A fuels, adopted by the U.S.

Department of Defense, approved May 1, 2020.

       82.    Attached hereto as Exhibit 79 is a true and correct copy of Defence Standard 91-

091, Turbine Fuel, Kerosene Type, Jet A-1, NATO Code: F-35; Joint Service Designation:

AVTUR, Issue 9 adopted by the U.S. Department of Defense, dated October 3, 2016.

       83.    Attached hereto as Exhibit 80 is a true and correct copy of the U.S. Department of

Defense FSII Specifications, MIL-DTL-85470B, dated June 15, 1999.

       84.    Attached hereto as Exhibit 81 is a true and correct copy of the U.S. Department of

Defense Performance Specification, Inhibitor, Corrosion/Lubricity Improver Fuel Soluble [CI/LI],

MIL-PRF-25017H, dated August 4, 2011.

       85.    Attached hereto as Exhibit 82 is a true and correct copy of the U.S. Department of

Defense Performance Specification, Additive, Lubricity Improver, Diesel [LIA], MIL-PRF-

32490A, dated February 3, 2014.

       86.    Attached hereto as Exhibit 83 is a true and correct copy of the Report reflecting

procurement contract SP060012D0510, dated September 20, 2012, last modified May 15, 2013,

available at https://www.fpds.gov/fpdsng_cms/indphp/en/.

       87.    Attached hereto as Exhibit 84 is a true and correct copy of the Report reflecting

procurement contract SP060012D0498, dated September 20, 2012, last modified February 19,

2013, available at https://www.fpds.gov/fpdsng_cms/indphp/en/.

       88.    Attached hereto as Exhibit 85 is a true and correct copy of the Report reflecting




                                              12
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 14 of 18



procurement contract SP060010D0470, dated April 26, 2010, last modified June 2, 2011, available

at https://www.fpds.gov/fpdsng_cms/indphp/en/.

        89.    Attached hereto as Exhibit 86 is a true and correct copy of the Report reflecting

procurement contract SP060011D0482, dated May 13, 2011, last modified June 15, 2011,

available at https://www.fpds.gov/fpdsng_cms/indphp/en/.

        90.    Attached hereto as Exhibit 87 is a true and correct copy of the Report reflecting

the Bid Summary of Award Information for products F76, JAA, JP5, and JP8, dated October 11,

2012.

        91.    Attached hereto as Exhibit 88 is a true and correct copy of the Minimum Cost

Solution Bid Award Sheet detailing the shipping terminals to receive products F76, JAA, JP5, and

JP8, dated October 11, 2012.

        92.    Attached hereto as Exhibit 89 is a true and correct copy of the Solicitation SP0600-

10-R-0061 Award Report, dated July 22, 2010.

        93.    Attached hereto as Exhibit 90 is a true and correct copy of the DLA Detail

Specification for Turbine Fuels, Grades JP-4 and JP-5, MIL-DTL-5624U, dated January 5, 2004.

        94.    Attached hereto as Exhibit 91 is a true and correct copy of a Chart of exemplary

contracts between Tesoro Corporation and the U.S. Department of Defense, along with excerpts

of the exemplary contracts described therein.

        95.    Attached hereto as Exhibit 92 is a true and correct copy of the DLA Detail

Specifications for Turbine Fuels, Aviation Kerosene Types, NATO F-34(JP-8), NATO F-35, and

JP-8+100, MIL-DTL-83133E, dated April 1, 1999.

        96.    Attached hereto as Exhibit 93 is a true and correct excerpted copy of the

Department of Army Technical Manual on Petroleum Handling Operations for Aviation Fuel, TM




                                                13
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 15 of 18



10-1107, dated February 1960.

        97.    Attached hereto as Exhibit 94 is a true and correct excerpted copy of the 1968

Historic American Engineering Record No. TX-76, War Emergency Pipeline Inch Lines Historic

District, from the National Parks Service.

        98.    Attached hereto as Exhibit 95 is a true and correct excerpted copy of a Statement

of W. Alton Jones, Chairman of the Committee on Postwar Disposal of Pipe Lines, Refineries, and

Tankers, made to the Special Committee Investigating Petroleum Resources, on November 15,

1945.

        99.    Attached hereto as Exhibit 96 is a true and correct excerpted copy of the Fourth

Annual Report of the Activities of the Joint Committee on Defense Production, printed at House

Report No. 84-1, dated January 5, 1955.

        100.   Attached hereto as Exhibit 97 is a true and correct excerpted copy of the Twenty-

Fourth Annual Report of the Activities of the Joint Committee on Defense Production, dated

January 17, 1975.

        101.   Attached hereto as Exhibit 98 is a true and correct excerpted copy of the records

of the Hearing on Senate Joint Resolution 176, To Authorize the Production of Petroleum from

Naval Petroleum Reserve Numbered 1 (Elk Hills, Calif.), before the Subcommittee on National

Stockpile and Naval Petroleum Reserve, of the Committee on Armed Services, United States

Senate, December 1973.

        102.   Attached hereto as Exhibit 99 is a true and correct copy of an article by John W.

Finney, Fuel is Diverted for the Military, published in the New York Times on November 28,

1973.

        103.   Attached hereto as Exhibit 100 is a true and correct copy of the Nexcom contract




                                              14
       Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 16 of 18



with CITGO to supply petroleum for sale at the naval exchange gas station in Annapolis.

       104.   Attached hereto as Exhibit 101 is a true and correct copy of the Naval Support

Activity Annapolis US Naval Academy Title V Permit.

       105.   Attached hereto as Exhibit 102 is a true and correct excerpted copy of G.S.

Callendar’s The Artificial Production of Carbon Dioxide and Its Influence on Temperature, first

published February 16, 1938, and reprinted by the Quarterly Journal of the Royal Meteorological

Society, September 10, 2007.

       106.   Attached hereto as Exhibit 103 is a true and correct copy of Invisible Blanket,

published in Time Magazine on May 25, 1953.

       107.   Attached hereto as Exhibit 104 is a true and correct copy of Industrial Gases

Warming Up Earth, Physicist Notes Here, published in the Washington Post on May 5, 1953.

       108.   Attached hereto as Exhibit 105 is a true and correct copy of Smoke Raising

Temperature: JHU Man, published in the Evening Sun on May 4, 1953.

       109.   Attached hereto as Exhibit 106 is a true and correct copy of Page A1 of the

December 8, 1957 edition of the Washington Post, as reprinted on ProQuest Historical

Newspapers.

       110.   Attached hereto as Exhibit 107 is a true and correct copy of 40-Foot Ocean Rise

Foreseen, published in the Baltimore Sun on April 7, 1957.

       111.   Attached hereto as Exhibit 108 is a true and correct excerpted copy of the records

of the Independent Offices Subcommittee of the House Committee on Appropriations’ Hearing on

Appropriations for the International Geophysical Year, held on March 8, 1956.

       112.   Attached hereto as Exhibit 109 is a true and correct copy of a Memorandum

composed by Daniel Patrick Moynihan on September 17, 1969.




                                              15
        Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 17 of 18



       113.    Attached hereto as Exhibit 110 is a true and correct copy of an article published on

the front page of The Baltimore Sun on June 24, 1988, entitled Greenhouse effect cited for hot '88.

       114.    Attached hereto as Exhibit 111 is a true and correct excerpted copy of the World

Meteorological Organization and United Nations Environment Programme’s Intergovernmental

Panel on Climate Change (“IPCC”) 1990 First Assessment Report.

       115.    Attached hereto as Exhibit 112 is a true and correct excerpted copy of the IPCC’s

1995 Second Assessment Report.

       116.    Attached hereto as Exhibit 113 is a true and correct excerpted copy of the IPCC’s

2001 Third Assessment Report.

       117.    Attached hereto as Exhibit 114 is a true and correct copy of President Joseph R.

Biden’s Executive Order 13990 of January 20, 2021, titled Protecting Public Health and the

Environment and Restoring Science to Tackle the Climate Crisis, published January 25, 2021.

       118.    Attached hereto as Exhibit 115 is a true and correct copy of the U.S. Department

of Energy’s SPR Annual Report to Congress for Calendar Year 2018, published in 2020, available

at https://www.energy.gov/sites/prod/files/2020/01/f70/2018%20SPR%20Report%20to%20Con

gress.pdf.

       119.    Attached hereto as Exhibit 116 is a true and correct excerpted copy of the

Certificate of Dissolution of War Emergency Pipelines, Inc., dated August 28, 1947.

       120.    Attached hereto as Exhibit 117 is a true and correct copy of Growing Blanket of

Carbon Dioxide Raises Earth’s Temperature, published in Popular Mechanics in August 1953.

       121.    Attached hereto as Exhibit 118 is a true and correct copy of About the BLM Oil

and Gas Program, on the Department of the Interior, Bureau of Land Management web site,

current as of January 26, 2021, available at https://www.blm.gov/programs/energy-and-




                                                16
       Case 1:21-cv-00772-SAG Document 1-1 Filed 03/25/21 Page 18 of 18



minerals/oil-and-gas/about.


                                    Respectfully submitted,

DATED: MARCH 25, 2021               BAKER, DONELSON, BEARMAN
                                    CALDWELL & BERKOWITZ, PC

                                    /s/ Tonya Kelly Cronin
                                    Tonya Kelly Cronin (Bar No. 27166)
                                    100 Light Street, 19th Floor
                                    Baltimore, MD 21202
                                    Telephone: (410) 862-1049
                                    Facsimile: (410) 547-0699
                                    Email: tykelly@bakerdonelson.com

                                    Attorneys for Defendants Chevron Corporation
                                    and Chevron U.S.A. Inc.




                                      17
